In re Lee, Harry, Sheriff; Jefferson Parish Sheriff; Knapp, Charles W., Jr.; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, Nos. CA96 0811, 96CA 0812; 19th Judicial District Court, Div. “A”, No. 415,191; 19th Judicial District Court, Div. “F”, No. 415,232, Parish of East Baton Rouge.
Granted. Judgment of trial court reversed and set aside. Exception of venue sustained. Case remanded to district court to transfer the ease to West Baton Rouge Parish.
*780LEMMON, J., would deny the writ.
MARCUS, J., not on panel.